Citation Nr: 1013285	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  04-37 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, NY.  The Veteran and his spouse appeared 
and testified at a January 2007 Travel Board hearing held at 
the New York RO.

In May 2007, the Board reopened the Veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, however, remanded the substantive claim for 
further development.  Such development was to consist of:  
providing additional notice to the Veteran consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); making 
efforts to locate and associate photographs from the 
Veteran's active duty service and the VA Form 21-22 naming 
Disabled American Veterans as the Veteran's appointed 
representative; making efforts to corroborate the Veteran's 
reported stressors, including those identified at his Travel 
Board hearing; and, if the Veteran's stressors were 
corroborated, scheduling a VA examination to determine the 
nature and etiology of his claimed psychiatric disorder.  
Although the Board is satisfied that the action directed in 
its prior remand have been met with compliance, the 
Veteran's claim must unfortunately be remanded once again 
for the reasons expressed below.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In accordance with the Board's May 2007 remand, efforts were 
made by the RO to corroborate the stressors reported by the 
Veteran.  Specifically, in a September 2009 request to the 
Joint Services Records Research Center (JSRRC), the RO 
sought to corroborate an October 1951 incident in which the 
Veteran came under mortar fire while traveling in a truck 
convoy, a December 1951 incident in which a soldier from the 
Veteran's unit was wounded by enemy fire, and December 1951 
combat against the enemy.  At the time of the RO's request 
to JSRRC, the only information available with regard to the 
October 1951 incident in which the Veteran's fellow 
serviceman was wounded was the serviceman's rank and last 
name.  This information was provided to JSRRC to assist it 
in its research.

A September 2009 response from JSRRC advises that research 
done in conjunction with the National Archives and Records 
Administration (NARA) was unable to uncover unit records for 
the Veteran's unit, the 21st Chemical Decontamination 
Company, attached to the 3rd Infantry Division of the United 
States Army.  JSRRC's reply further advises that 1951 
morning reports for the Veteran's unit needed to be 
requested in writing from the Director of the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  The 
JSRRC response also notifies the RO that its attempt to 
corroborate the reported October 1951 casualty was 
unsuccessful, as its research revealed that 18 soldiers with 
the last name provided were wounded in action during the 
provided time period.

A follow-up request to NPRC for morning reports was made 
later that month.  A December 2009 response from the JSRRC 
reveals that a search of the morning report did not document 
the stressor events reported by the Veteran. 

In a VA Form 21-4138 provided by the Veteran in January 
2010, he recalled the first name of the soldier (initials 
R.G.) who was wounded in his reported stressor event of 
December 1951.  With reference to R.G., the Board also notes 
that the Veteran was able to recall at his hearing that this 
soldier was from Detroit, Michigan.  Also in his January 
2010 VA Form 21-4138, the Veteran recalled the name of 
another soldier (initials F.M.) who was also reportedly 
wounded in the same event.  According to the Veteran, F.M. 
was assigned to the United States Army's 3rd Infantry 
Division, 151st Chemical Corps.  In light of the additional 
information provided by the Veteran, VA must make additional 
efforts to corroborate the October 1951 stressor event in 
which R.G. and F.M. were wounded.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should contact JSRRC, NARA, 
and/or any other appropriate agency to 
corroborate the Veteran's reported October 
1951 stressor event in which R.G. and 
F.M., as identified at the Veteran's 
January 2007 hearing and January 2010 VA 
Form 21-4138, were wounded.

In its request, the RO should provide all 
known information, including the 
approximate date of the stressor event, 
R.G.'s rank, full name, unit information, 
and hometown, and F.M.'s full name and 
unit information.

If additional information is required, the 
RO should contact the veteran and request 
that he provide additional descriptive 
information regarding the reported October 
1951 stressor event.  If the reported 
stressor cannot be corroborated, that fact 
should be documented in the claims file.

2.  Then, if the reported October 1951 
stressor event has been corroborated, the 
Veteran should be afforded a VA 
examination, with an appropriate VA 
examiner, to determine the nature and 
etiology of the claimed psychiatric 
disorder.  The Veteran's claims file must 
be made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.

All tests and studies deemed necessary by 
the examining psychiatrist should be 
performed.  Based on a review of the claims 
file and the clinical findings of the 
examination, the VA examining psychiatrist 
is requested to provide a diagnosis 
corresponding to the claimed psychiatric 
disorder(s).  

In expressing the diagnosis, the examiner 
should state with specificity how the 
Veteran's current and previous 
symptomatology, as reported by the Veteran 
and noted in the evidence in the claims 
file, meets the DSM-IV criteria for the 
diagnosed psychiatric disorder(s).  The 
examiner's explanation should also take 
into account and address the symptoms, 
findings, and diagnoses expressed in the 
Veteran's private and VA treatment records, 
September 2002 PTSD questionnaire, and in 
the testimony provided by the Veteran and 
his spouse at the January 2007 Travel Board 
hearing.

If the examiner finds that the Veteran does 
not demonstrate a current psychiatric 
disorder, the examiner should provide an 
explanation as to how the Veteran's current 
and previous symptomatology does not meet 
the DSM-IV criteria for PTSD.

If the Veteran is diagnosed with PTSD, 
then the examiner should specifically 
offer an opinion as to whether it is at 
least as likely as not (that is, a 50 
percent or greater probability) that the 
diagnosed PTSD is etiologically related to 
the corroborated stressor events.

If the Veteran is diagnosed with a 
psychiatric disorder other than PTSD, the 
examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not (that is, a 50 percent or 
greater probability) that the diagnosed 
psychiatric disorder is etiologically 
related to an injury, illness, or disease 
sustained by the Veteran during his active 
duty service.

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



